DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/14/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2005/0255351 A1, hereafter Fukuda) in view of McElroy et al. (US 2010/0266923 A1, hereafter McElroy).
With regard to claim 1, Fukuda teaches a waste gas post-treatment system for a fuel cell system having:
a condensing section (condenser 8) for producing waste gas condensate from waste process gas of the fuel cell system [0028, fig. 1]
a collecting section (water tank 10) downstream of the condensing section for collecting the waste gas condensate [0028, fig. 1]
a purification unit (filter) for purifying the waste gas condensate produced [0028], and 
a valve assembly (valve 14 and three way valve 18) for recirculating purified waste gas condensate into the fuel cell system wherein the valve assembly can be switched between a blocking state and a passage state (open or closed valves) [0029, fig. 1]
Fukuda does not explicitly teach the filter is located downstream of the collecting section, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of filtering/purifying water produced by the condensing device and only require a rearrangement of parts.  See MPEP 2144.04 VI.

With regard to claim 2, Fukuda teaches a buffer reservoir (water tank 10) for storage of condensate [0028, fig. 1].
With regard to claim 3, Fukuda teaches a pump (17) for pumping the waste gas condensate out of the collecting section (water tank 10) [0029] and teaches a purification unit (filter) for purifying the waste gas condensate produced [0028].  Fukuda does not explicitly teach the filter is located downstream of the collecting section and upstream of the pump, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of filtering/purifying water produced by the condensing device and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 4, Fukuda teaches a recirculation reservoir (water tank 10) for storing purified waste gas condensate is arranged upstream of the valve assembly [0029, fig. 1] and teaches a purification unit (filter) for purifying the waste gas condensate produced [0028].  Fukuda does not explicitly teach the filter is located 
With regard to claim 7, Fukuda teaches an outlet valve (drain valve 15) for the discharge of purified condensate from the recirculation reservoir (water tank 10 connected to water passage 9b) [0028-0029, fig. 1].  Fukuda does not explicitly teach the drain valve is arranged on the reservoir (tank) however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of draining water from the reservoir (tank) and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 8, Fukuda teaches a heat exchanger [0028].
With regard to claim 9, Fukuda teaches a treatment system (condenser and filter) [0028] and a fixed fuel cell system (fuel cell stack 1) [0027, fig. 1].
With regard to claims 10 and 11, Fukuda teaches a method for waste gas post treatment having the following steps:  
removing waste gas from the fuel cell system into the condensing section (condenser 8) [0028, fig. 1],
guiding the waste gas condensate produced from the condensing section into a purification unit (filter) for purifying the condensate [0028]
setting the valve assembly to the passage state [0029, 0074].
Fukuda does not explicitly teach sucking waste gas out of the fuel cell system or using a pressure gradient in the valve assembly.  However, in the same field of 
With regard to claim 12, Fukuda teaches a predefined valve opening duration (which would create discontinuous recirculation) [0065].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and McElroy as applied to claims 1-4 and 7-12 above, and further in view of Nakamura et al. (US 2003/0129465 A1, hereafter Nakamura).
With regard to claim 5, Fukuda teaches a valve assembly located downstream of a reservoir [0029, fig. 1] but does not explicitly teach a flow meter.  However, in the same field of endeavor, Nakamura teaches the use of a flow meter [0236].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the flow meter of Nakamura with the system of Fukuda for the benefit of knowing a required amount of water to be purified [Nakamura 0236].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and McElroy as applied to claims 1-4 and 7-12 above, and further in view of Balliet et al. (US 2011/0014530 A1, hereafter Balliet).
With regard to claim 6, Fukuda teaches a reservoir (water tank 10) [0028-0029, fig. 1] but does not explicitly teach a ventilation valve.  However in the same field of endeavor, Balliet teaches a ventilation valve and vents (pressure control valve and vents) associated with a reservoir [0018].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ventilation valve and vents (pressure control valve and vents) of Balliet with the reservoir of Fukuda for the benefit of being able to regulate the pressure in the reservoir and water system [Balliet 0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724